As filed with the Securities and Exchange Commission onFebruary 12, Registration No. 333-144511 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 (Amended) 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GALILEO GROUP, INC. (Name of small business issuer in its charter) Nevada 6552 88-0485123 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2920 N. Green Valley Pkwy, #424 Henderson, Nevada 89014 (702) 262-3993 (Address and telephone number of principal executive offices) 2920 N. Green Valley Pkwy, #424 Henderson, Nevada 89014 (702) 262-3993 (Address of principal place of business or intended principal place of business) Robert Stapp 2920 N. Green Valley Pkwy, #424 Henderson, Nevada 89014 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [ ] 1 CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock Minimum 700,000 shares(1) $35,000 $0.05(1) $35,000 $0.77 Common Stock Maximum 2,000,000 shares(1) $100,000 $0.05 $100,000 $3.84 (1) Estimated solely for the purpose of calculating the registration fee under the Securities Act. (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o).Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum.The price of $0.05 is a fixed price at which the selling security holders will sell their shares until a trading market for our common stock develops, at which time the shares may be sold at prevailing market prices or privately negotiated prices. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT
